NETERER, District Judge.
Is a stevedore a seaman? If so, the action may'not be removed. Cassil v. U. S. E. F. C., 289 F. 774 (Ninth Circuit), held that a stevedore, was not a seaman within .the accepted definition in admiralty. In The Hoquiam, 253 F. 629, 165 C. C. A. 253, the same eourt said: “Longshoremen are not classified as seamen in the merchant marine. Treaties do not affect them and legislation in relation to flogging or to safety at sea has no relation to. them.”
This sentiment is indorsed in Young v.. Clyde S. S. Co. (D. C.) 294 F. 549. A person not shipped for a voyage, no shipping-articles signed, is not a seaman. The John B. Lyon (D. C.) 33 F. 184. A stevedore is-not comprehended within the scope of- limitation op liability of seamen. He may not be punished for refusal to perform duty by forfeiture of wages or otherwise. None of the laws or rules for compelling duty or protection of a seaman have application to a stevedore. The fact that his employment has maritime relation is not decisive.
The motion is denied.